Exhibit 10.01

 

AMENDMENT NUMBER THREE TO CREDIT AGREEMENT

 

This AMENDMENT NUMBER THREE TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of March 13, 2006 by the lenders identified on the signature
pages hereof (the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation (“Agent”; and together with the Lenders, the “Lender Group”), as the
arranger and administrative agent for the Lenders, HAWAIIAN HOLDINGS, INC., a
Delaware corporation (“Parent”), and HAWAIIAN AIRLINES, INC., a Delaware
corporation (“Borrower”), with reference to the following:

 

WHEREAS, Borrower, Parent and the Lender Group are parties to that certain
Credit Agreement, dated as of June 2, 2005 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that the Lender Group make certain amendments to
the Credit Agreement to provide for, among other things, additional loans to be
made thereunder and for certain of the Lenders to become party thereto; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Lender Group
is willing to make the amendments requested by Borrower.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 


1.               DEFINED TERMS. CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE CREDIT AGREEMENT,
AS AMENDED HEREBY.


 


2.               AMENDMENT TO LOAN DOCUMENTS.


 


(A)                                  SCHEDULE 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING DEFINITIONS THEREIN IN ALPHABETICAL ORDER
OR AMENDING AND RESTATING THE FOLLOWING DEFINITIONS IN THEIR ENTIRETY, AS THE
CASE MAY BE:


 

“Additional Term Loan” has the meaning specified therefore in Section 2.2.

 

“Bernard” means Bernard National Loan Investors, Ltd., a Cayman Islands
company.”

 

“Designated Aircraft and Engines” means the Aircraft and Engines listed on
Exhibit B to the Third Amendment.

 

“Existing Term Loan” has the meaning specified therefore in Section 2.2.

 

“Fifth Aircraft and Engine” means the Boeing 767-332 Aircraft and the General
Electric Model CF6-80A2 Engine that Borrower disclosed to Agent prior to the
Closing Date that Borrower would be purchasing.

 

1

--------------------------------------------------------------------------------


 

“Permitted Ansett Sale-Leaseback Transaction” means the sale and leaseback by
Borrower of one or more of the Designated Aircraft and Engines or the Fifth
Aircraft and Engine (but, in each case, not any Spare Parts related thereto) to
Ansett Worldwide Aviation Services, Inc. so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) Borrower has
delivered to each Agent copies of the sale and leaseback agreements, together
with all exhibits and schedules thereto, and all other agreements or documents
to be executed in connection with such agreements, certified as being true,
correct, and complete by an officer of Borrower, and, in each case, the same
shall be in form and substance satisfactory to Agent, (iii) the sale and
leaseback has been consummated in accordance with the terms of such agreements,
(iv) the purchase price of the Designated Aircraft and Engines or the Fifth
Aircraft and Engine, as applicable, is not less than the fair market value (as
determined by an appraisal conducted by an independent aircraft appraiser that
is internationally recognized and has experience and expertise in appraising
large commercial jet passenger Aircraft and that is otherwise satisfactory to
Borrower and Agent) and is paid in cash, and (v) the Net Cash Proceeds of such
sale shall be applied in accordance with Section 2.4(c)(iv).”

 

“Required Lenders” means, at any time, Lenders (subject to Section 2.3(c)(iii))
whose aggregate Pro Rata Shares (calculated under clause (d) of the definition
of Pro Rata Shares) equals or exceeds 66.7%; provided that (a) so long as WFF
and its Affiliates hold not less than 30% of the aggregate amount of (i) the
total Revolver Commitment (or if the Revolver Commitment has been terminated or
reduced to zero, the aggregate unpaid principal amount of the Advances and the
aggregate undrawn amount of all outstanding Letters of Credit) plus (ii) the
total Term Loan Commitment (or from and after the making of the Term Loan the
principal amount of the Term Loan), “Required Lenders” shall include WFF, and
(b) so long as Bernard Zwirn and each of their respective Affiliates and Related
Funds hold not less than 30% of the aggregate amount of (i) the total Revolver
Commitment (or if the Revolver Commitment has been terminated or reduced to
zero, the aggregate unpaid principal amount of the Advances and the aggregate
undrawn amount of all outstanding Letters of Credit) plus (ii) the Total Term
Loan Commitment (or, from and after the making of the Term Loan, the principal
amount of Term Loan), “Required Lenders shall include Zwirn and Bernard.

 

“Second Lien Additional Term Loan” means the “Additional Term Loan” as defined
in the Second Lien Credit Agreement.

 

“Securities Account Control Agreement” means that certain Securities Account
Control Agreement – Account Restricted Right Away, dated as of the date hereof,
by and among Borrower, Agent, Second Lien Agent and the Securities Intermediary
(as the same may be amended, restated, supplemented or otherwise modified from
time to time).

 

“Securities Intermediary” means Wells Fargo Brokerage Services, LLC.

 

2

--------------------------------------------------------------------------------


 

“Term Loan Amount” means $62,500,000.”

 

“Third Amendment” means that certain Amendment Number Three to Credit Agreement,
dated as of March 13, 2006, among the Parent, the Parent’s Subsidiaries
identified on the signature pages thereof, the Lenders, and the Agent.”

 

“Third Amendment Cash Collateral Account” means that certain deposit account
number 12888285 maintained with Wells Fargo Brokerage Services, LLC in the name
of Borrower.

 

“Third Amendment Effective Date” means the date that each of the conditions
precedent set forth in the Third Amendment have been satisfied.”

 

“Zwirn” means D.B. Zwirn Special Opportunities Fund, L.P., a Delaware limited
partnership.”

 


(B)                                 SECTION 2.2(A) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“(a)                            (i)                                     Each
Lender with a Term Loan Commitment on the Closing Date (severally, not jointly
or jointly and severally) made a term loan to Borrower on the Closing Date, in
an amount equal to the amount set forth for such Lender on Schedule C-1
(collectively, the “Existing Term Loan”).

 

(ii)                                  The outstanding principal balance of the
Existing Term Loan as of the Third Amendment Effective Date, prior to giving
effect to the Third Amendment, is set forth on Schedule C-1. Subject to the
terms and conditions of this Agreement, each Lender with a Term Loan Commitment
on the Third Amendment Effective Date agrees (severally, not jointly or jointly
and severally) to make an additional term loan (collectively, the “Additional
Term Loan”; and, collectively, with the Existing Term Loan, the “Term Loan”) to
Borrower on the Third Amendment Effective Date, in an amount equal to the amount
set forth for such Lender on Schedule C-1. On the Third Amendment Effective
Date, an amount equal to $43,750,000 of the Additional Term Loan and an amount
equal to $20,850,000 of the Second Lien Additional Term Loan (collectively, the
“Third Amendment Cash Collateral”) shall be transferred to the Third Amendment
Cash Collateral Account, which shall be subject to the Securities Account
Control Agreement. Neither Parent nor Borrower nor any of their respective
Subsidiaries shall, nor shall they have any right, to withdraw any cash from the
Third Amendment Cash Collateral Account.

 

(iii)                               The parties hereto hereby agree that within
30 days after the Third Amendment Effective Date (the “First Cash Collateral
Events Deadline”), each of the following shall have occurred (the “First Cash
Collateral Events”): (A) Agent shall have received searches from the Secretary
of State of the jurisdiction of organization of Borrower with respect to the
Designated Aircraft and Engines, the results of which shall be satisfactory to
Agent; (B)

 

3

--------------------------------------------------------------------------------


 

Agent shall have received searches from the FAA with respect to the Designated
Aircraft and Engines, the results of which shall be satisfactory to Agent;
(C) Agent shall have received each of the following documents with respect to
the Designated Aircraft and Engines, in form and substance satisfactory to
Agent, duly executed, and each such document shall be in full force and effect:
(I) an Aircraft Security Agreement, and (II) an opinion from FAA counsel, in
form and substance satisfactory to Agent, which shall include (x) that the
Designated Aircraft and Engines have been registered in the name of Borrower
with the FAA in accordance with the Federal Aviation Act Laws, (y) that such
Aircraft Security Agreement has been recorded with the FAA in accordance with
the Federal Aviation Act Laws and constitutes a first and prior Lien upon the
“Collateral” (as such term is defined in the Aircraft Security Agreement) in
favor of Agent, and (z) all relevant parties shall have complied with the
Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment (the “Cape Town Convention”) as are
reasonably requested by Agent and Agent shall have received an opinion with
respect thereto in form and substance satisfactory to Agent; and (D) Agent shall
have received airworthiness certificates, any operating leases, and any and all
other material contracts related to the Designated Aircraft and Engines, each of
which shall be satisfactory to Agent. If any of the First Cash Collateral Events
shall not have occurred by the First Cash Collateral Events Deadline or an Event
of Default (that is not immediately waived in writing by both the Agent and the
Second Lien Agent) has occurred, then (a) as promptly as practicable and, in any
event, within two Business Days after the earlier of (i) the First Cash
Collateral Events Deadline or (ii) if an Event of Default (that has not
immediately waived in writing by both the Agent and the Second Lien Agent) has
occurred, the date that the Required Lenders request the release of such amount
from Agent, Agent will, subject to the terms of the Securities Account Control
Agreement, direct the Securities Intermediary to release an amount equal to
$43,750,000 of the Third Amendment Cash Collateral and upon such release, Agent
will as promptly as practicable apply such amount to repay, in part, the
principal amount of the Additional Term Loan; and (b) concurrently therewith,
Agent will, subject to the terms of the Securities Account Control Agreement,
direct the Securities Intermediary to release an amount equal to $10,850,000 of
the Third Amendment Cash Collateral and upon such release, Agent will as
promptly as practicable cause such amount to be transferred to the Second Lien
Agent to repay, in part, the principal amount of the Second Lien Term Loan.
Amounts repaid pursuant to this Section 2.2(a)(iii) may not be reborrowed.

 

(iv)                              The parties hereto hereby agree that within 60
days after the Third Amendment Effective Date (the “Second Cash Collateral
Events Deadline”), each of the following shall have occurred (the “Second Cash
Collateral Events”):  (A) Agent shall have received evidence satisfactory to
Agent that all of the Subordinated Notes shall have been called for redemption
and converted to the right to receive payment; and (B) Agent shall have received
one or more letters duly executed by the holders of the Subordinated Notes and
in full force and effect, in form and substance satisfactory to Agent,
respecting the

 

4

--------------------------------------------------------------------------------


 

amounts necessary to repay in full all of the obligations of Parent owing to the
holders of the Subordinated Notes and confirmation that upon receipt of a
certain amount, the holders of the Subordinated Notes will be paid in full. If
each of the First Cash Collateral Events shall have occurred by the First Cash
Collateral Events Deadline, each of the Second Cash Collateral Events shall have
occurred by the Second Cash Collateral Events Deadline, and no Event of Default
(that has not been waived in writing by both the Agent and the Second Lien
Agent) has occurred, then as promptly as practicable and, in any event, within
two Business Days after the date that all of the First Cash Collateral Events
shall have occurred, Agent will, subject to the terms of the Securities Account
Control Agreement, direct the Securities Intermediary to release amounts
necessary to redeem the Subordinated Notes (as such Subordinated Notes are
redeemed) in an aggregate amount not to exceed $54,600,000, and upon such
release, Agent will as promptly as practicable transfer directly to the holders
of the Subordinated Notes (or to the Designated Account, in Agent’s discretion)
amounts necessary to redeem the Subordinated Notes (as such Subordinated Notes
are redeemed) in an aggregate amount not to exceed $54,600,000. If any of the
Second Cash Collateral Events shall not have occurred by the Second Cash
Collateral Events Deadline or an Event of Default (that is not immediately
waived in writing by both the Agent and the Second Lien Agent) occurs, then
(a) as promptly as practicable and, in any event, within two Business Days after
the earlier of (i) the Second Cash Collateral Events Deadline, or (ii) if an
Event of Default (that has not immediately been waived in writing by both the
Agent and the Second Lien Agent) has occurred, the date that the Required
Lenders request the release of such amount from Agent, Agent will, subject to
the terms of the Securities Account Control Agreement, direct the Securities
Intermediary to release an amount equal to $43,750,000 of the Third Amendment
Cash Collateral and upon such release, Agent will as promptly as practicable
apply such amount to repay, in part, the principal amount of the Additional Term
Loan; and (b) concurrently therewith, Agent will, subject to the terms of the
Securities Account Control Agreement, direct the Securities Intermediary to
release an amount equal to $10,850,000 of the Third Amendment Cash Collateral
and upon such release, Agent shall as promptly as practicable cause such amount
to be transferred to the Second Lien Agent to repay, in part, the principal
amount of the Second Lien Term Loan. Amounts repaid pursuant to this
Section 2.2(a)(iv) may not be reborrowed.

 

(v)                                 The parties hereto hereby agree that
promptly as practicable after Borrower shall have entered into a written,
binding commitment to purchase the Fifth Aircraft and Engine and in any event
within 120 days after the Third Amendment Effective Date (the “Third Cash
Collateral Events”) each of the following shall have occurred (the “Third Cash
Collateral Events”): (A) Agent shall have received searches from the Secretary
of State of the jurisdiction of organization of Borrower with respect to the
Fifth Aircraft and Engine, the results of which shall be satisfactory to Agent;
(B) Agent shall have received searches from the FAA with respect to the Fifth
Aircraft and Engine, the results of which shall be satisfactory to Agent;
(C) Agent shall have received each of the following documents with respect to
the Fifth Aircraft and Engine, in form and substance

 

5

--------------------------------------------------------------------------------


 

satisfactory to Agent, duly executed, and each such document shall be in full
force and effect: (I) an Aircraft Security Agreement Supplement reflecting the
Fifth Aircraft and Engine, and (II) an opinion from FAA counsel, in form and
substance satisfactory to Agent, which shall include (x) that the Fifth Aircraft
and Engines have been registered in the name of Borrower with the FAA in
accordance with the Federal Aviation Act Laws, (y) that such Aircraft Security
Agreement has been recorded with the FAA in accordance with the Federal Aviation
Act Laws and constitutes a first and prior Lien upon the “Collateral” (as such
term is defined in the Aircraft Security Agreement) in favor of Agent, and (z)
all relevant parties have complied with the Protocol to the Cape Town Convention
as are reasonably requested by Agent and Agent shall have received an opinion
with respect thereto in form and substance satisfactory to Agent; and (D) Agent
shall have received airworthiness certificates, any operating leases, and any
and all other material contracts related to the Fifth Aircraft and Engines, each
of which shall be satisfactory to Agent. If each of the First Cash Collateral
Events shall have occurred by the First Cash Collateral Events Deadline, each of
the Second Cash Collateral Events shall have occurred by the Second Cash
Collateral Events Deadline, each of the Third Cash Collateral Events shall have
occurred by the Third Cash Collateral Events Deadline, and no Event of Default
shall have occurred, then Agent will, subject to the terms of the Securities
Account Control Agreement, as promptly as practicable, direct the Securities
Intermediary to promptly transfer an amount equal to $10,000,000 of the Third
Amendment Cash Collateral to the Designated Account (or to Agent, who will
transfer such amount as promptly as practicable to the Designated Account) to
finance the acquisition of the Fifth Aircraft and Engine. If any of the First
Cash Collateral Events shall not have occurred by the First Cash Collateral
Events Deadline, any of the Second Cash Collateral Events shall not have
occurred by the Second Cash Collateral Events Deadline, any of the Third Cash
Collateral Events shall not have occurred by the Third Cash Collateral Events
Deadline, or an Event of Default (that is not immediately waived in writing by
both the Agent and the Second Lien Agent) occurs, or if at any time prior to the
Third Cash Collateral Events Deadline, Borrower shall provide notice to Agent
and Second Lien Agent that it has determined not to purchase the Fifth Aircraft
and Engine or any other aircraft or engines in lieu thereof, then as promptly as
practicable and in any event, within two Business Days after the earliest of (x)
the deadline date by which any such event shall not have occurred; (y) the date
that Agent and Second Lien Agent receive such notice from Borrower, or (z) if an
Event of Default (that is not immediately waived in writing by both the Agent
and the Second Lien Agent) has occurred, the date that the Second Lien Agent
requests the release of such amount from Agent, Agent shall direct the
Securities Intermediary to release an amount equal to $10,000,000 of the Third
Amendment Cash Collateral and upon such release, Agent shall as promptly as
practicable cause such amount to be transferred to the Second Lien Agent to
repay, in part, the principal amount of the Second Lien Term Loan.
Notwithstanding anything to the contrary set forth above in this
Section 2.2(a)(v), so long as $10,000,000 of the Third Amendment Cash Collateral
remains in the Third Amendment Cash Collateral Account, if Borrower notifies
Agent and Second Lien Agent that it has determined to lease

 

6

--------------------------------------------------------------------------------


 

the Fifth Aircraft and Engine and that another comparable aircraft or engine has
become available for purchase, then upon approval by the Required Lenders and
satisfaction of each of the Third Cash Collateral Events with respect to such
aircraft or engine on or prior to such funding date, Agent will, subject to the
terms of the Securities Account Control Agreement, as promptly as practicable,
direct the Securities Intermediary to transfer an amount equal to $10,000,000 to
the Designated Account (or to Agent, who will transfer such amount as promptly
as practicable to the Designated Account) to finance the acquisition of such
airplane or engine. Amounts repaid pursuant to this Section 2.2(a)(v) may not be
reborrowed.

 

(vi)                              The principal of the Term Loan shall be repaid
on the following dates and in the following amounts:

 

Date

 

Installment Amount

 

June 1, 2006

 

$

2,500,000

 

September 1, 2006

 

$

2,500,000

 

December 1, 2006

 

$

2,500,000

 

March 1, 2007

 

$

2,500,000

 

June 1, 2007

 

$

2,500,000

 

September 1, 2007

 

$

2,500,000

 

December 1, 2007

 

$

2,500,000

 

March 1, 2008

 

$

2,500,000

 

June 1, 2008

 

$

2,500,000

 

September 1, 2008

 

$

2,500,000

 

December 1, 2008

 

$

2,500,000

 

March 1, 2009

 

$

2,500,000

 

June 1, 2009

 

$

2,500,000

 

September 1, 2009

 

$

2,500,000

 

December 1, 2009

 

$

2,500,000

 

March 1, 2010

 

$

2,500,000

 

June 1, 2010

 

$

2,500,000

 

September 1, 2010

 

$

2,500,000

 

December 1, 2010

 

$

2,500,000

 

 

7

--------------------------------------------------------------------------------


 


(C)                                  THE FOLLOWING NEW SUBSECTION (IV) IS HEREBY
ADDED TO SECTION 2.4(C) OF THE CREDIT AGREEMENT:


 

“(iv)                        Anything in Section 2.4(c)(i) or any other
section of this Agreement to the contrary notwithstanding, but subject to the
provisions of the Fee Letter, immediately upon the consummation of a Permitted
Ansett Sale-Leaseback Transaction, Borrower shall prepay the outstanding
principal balance of the Term Loan in accordance with Section 2.4(d) in an
amount equal to 100% of the Net Cash Proceeds received by Parent, Borrower, or
any of their respective Subsidiaries in connection with such Permitted Ansett
Sale-Leaseback Transaction.”

 


(D)                                 SECTION 2.4(D) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“(d)                           Application of Payments. Each prepayment of the
Term Loan pursuant to Sections 2.4(c)(i), 2.4(c)(ii), 2.4(c)(iii), or
2.4(c)(iv) hereof shall be applied against the remaining installments of
principal of the Term Loan in the inverse order of their maturity.”

 


(E)                                  SECTION 3.3 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“3.3                        Term. This Agreement shall continue in full force
and effect for a term ending on December 10, 2010 (the “Maturity Date”). The
foregoing notwithstanding, the Lender Group, upon the election of the Required
Lenders, shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.”

 


(F)                                    SECTION 6.4 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“6.4                        Disposal of Assets. Other than Permitted
Dispositions, the Permitted Ansett Sale-Leaseback Transaction, the Permitted
Mergers, and Permitted Liens, convey, sell, lease, license, assign, transfer, or
otherwise dispose of any of Parent’s, Borrower’s or Borrower’s Subsidiaries
assets.”

 


(G)                                 SECTION 6.14 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

8

--------------------------------------------------------------------------------


 

“6.14                     Use of Proceeds. Use the proceeds of the Advances and
the Term Loan for any purpose other than (a) on the Closing Date, (i) to fund
distributions under the Plan of Reorganization, and (ii) to pay transactional
fees, costs, and expenses incurred in connection with the Plan of
Reorganization, this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (b) on or after the Third Amendment
Effective Date in accordance with the terms of this Agreement, (i) to repay in
full the outstanding principal, accrued interest, and accrued fees and expenses
owing to the holders of the Subordinated Notes under the Subordinated Note
Purchase Agreement, Subordinated Notes and the other Subordinated Documents,
(ii) to refinance and refurbish the Designated Aircraft and Engines, and
(iii) to pay transactional fees, costs, and expenses incurred in connection with
the foregoing transactions, the Third Amendment and the transactions
contemplated thereby, and (c) thereafter, consistent with the terms and
conditions hereof, for its working capital and other lawful and permitted
purposes.”

 


(H)                                 SECTION 6.16(A)(II) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(ii)                         Excess Availability plus Qualified Cash. Solely
with respect to Borrower and its Subsidiaries, Excess Availability plus
Qualified Cash at all times of at least an amount equal to: (A) $50,000,000
during the period from and after the execution and delivery of this Agreement up
to (but not including) the date that the outstanding principal amount of the
Term Loan is less than or equal to $40,000,000 (the “Reduction Date”); and
(B) from and including the Reduction Date up to (but not including) the Maturity
Date, an amount equal to (x) $50,000,000, minus (y) the aggregate amount of
amortized payments and optional prepayments in respect of the Term Loan that
have been made since the Reduction Date.

 


(I)                                     SECTION 6.16(B) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS


 

“(b)                           Fail to maintain or achieve:

 

(i)                                     First Lien Leverage Ratio. Solely with
respect to Borrower and its Subsidiaries, a First Lien Leverage Ratio, measured
on a quarter-end basis, of (i) not more than 2.73:1.00 during the period from
the Third Amendment Effective Date up to (but excluding) the one year
anniversary of the Third Amendment Effective Date, (ii) not more than 2.33:1.00
during the period from the one year anniversary of the Third Amendment Effective
Date up to (but excluding) the second year anniversary of the Third Amendment
Effective Date, (iii) not more than 1.93:1.00 during the period from the second
year anniversary of the Third Amendment Effective Date up to (but excluding) the
third year anniversary of the Third Amendment Effective Date, (iv) not more than
1.53:1.00 during the period from the third year anniversary of the Third
Amendment Effective up to (but excluding) the fourth year anniversary of the
Third Amendment Effective Date, and (v) not more than 1.13:1.00 thereafter;
provided,

 

9

--------------------------------------------------------------------------------


 

however, that in the event any of the Third Amendment Cash Collateral is used to
repay, in whole or in part, the principal amount of the Additional Term Loan or
the Second Lien Additional Term Loan pursuant to Section 2.2(a)(iii), (iv), or
(v), the First Lien Leverage Ratio thresholds provided in this
Section 6.16(b) shall be adjusted as set forth in Schedule 6.16.

 

(ii)                                  Total Leverage Ratio. Solely with respect
to Borrower and its Subsidiaries, a Total Leverage Ratio, measured on a
quarter-end basis, of (i) not more than 5.63:1.00 during the period from the
Third Amendment Effective Date up to (but excluding) the one year anniversary of
the Third Amendment Effective Date, (ii) not more than 5.23:1.00 during the
period from the one year anniversary of the Third Amendment Effective Date up to
(but excluding) the second year anniversary of the Third Amendment Effective
Date, (iii) not more than 4.83:1.00 during the period from the second year
anniversary of the Third Amendment Effective Date up to (but excluding) the
third year anniversary of the Third Amendment Effective Date, (iv) not more than
4.43:1.00 during the period from the third year anniversary of the Third
Amendment Effective up to (but excluding) the fourth year anniversary of the
Third Amendment Effective Date, and (v) not more than 4.03:1.00 thereafter;
provided, however, that in the event any of the Third Amendment Cash Collateral
is used to repay, in whole or in part, the Additional Term Loan or the Second
Lien Additional Term Loan pursuant to Section 2.2(a)(iii), (iv), or (v), the
Total Leverage Ratio thresholds provided in this Section 6.16(b) shall be
adjusted as set forth in Schedule 6.16.

 

(a)                                  The following new Section 6.17 is hereby
added to the Credit Agreement:

 

“6.17                    Alternative Financing. Solicit or use any alternative
source of financing for the purpose of prepaying the Subordinated Notes under
the Subordinated Note Purchase Agreement.”

 

(j)                                     Section 11 of the Credit Agreement is
hereby amended by deleting the address set forth therein for Borrower and
substituting therefor the following:

 

“HAWAIIAN AIRLINES, INC.

 

3575 Koapaka St., Ste. G-350

Honolulu, Hawaii 96819

Attn: Mark B. Dunkerley and Peter R. Ingram

Fax No. 808-835-3690”

 

(k)                                  Schedule C-1 of the Credit Agreement is
hereby amended by deleting such Schedule in its entirety and replacing it with
the Schedule C-1 that is attached as Exhibit A hereto.

 

(l)                                     The new Schedule 6.16 attached hereto as
Exhibit C is hereby added to the Credit Agreement and made a part thereof.

 

10

--------------------------------------------------------------------------------


 


3.                                       CONDITIONS PRECEDENT TO AMENDMENT. THE
SATISFACTION OF EACH OF THE FOLLOWING SHALL CONSTITUTE CONDITIONS PRECEDENT TO
THE EFFECTIVENESS OF THIS AMENDMENT AND EACH AND EVERY PROVISION HEREOF (THE
DATE OF SUCH EFFECTIVENESS BEING HEREIN CALLED THE “THIRD AMENDMENT EFFECTIVE
DATE”):


 

(a)                                  Agent shall have received this Amendment,
duly executed by the parties hereto, and the same shall be in full force and
effect.

 

(b)                                 The Borrower shall have paid in full all
fees, expenses and disbursements incurred by Agent in connection with this
Amendment, including, without limitation, the reasonable fees, expenses and
disbursements of Agent’s counsel.

 


(C)                                  AGENT SHALL HAVE RECEIVED (I) THAT CERTAIN
AMENDMENT NUMBER ONE TO CREDIT AGREEMENT, DATED AS OF THE DATE HEREOF, AMONG
PARENT, BORROWER, SECOND LIEN AGENT AND THE SECOND LIEN LENDERS, DULY EXECUTED
BY THE PARTIES THERETO, IN FULL FORCE AND EFFECT, WHICH SHALL REFLECT A MATURITY
DATE THAT IS AT LEAST 91 DAYS AFTER THE MATURITY DATE, (II) THOSE CERTAIN
WARRANTS, DATED AS OF THE DATE HEREOF, ISSUED BY PARENT IN FAVOR OF THE SECOND
LIEN LENDERS, DULY EXECUTED BY PARENT, IN FULL FORCE AND EFFECT, AND (III) ALL
OTHER DOCUMENTS RELATED THERETO, IN THE CASE OF EACH OF (I), (II), AND (III), IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


 


(D)                                 AGENT SHALL HAVE RECEIVED EVIDENCE
SATISFACTORY TO AGENT THAT THE SECOND LIEN LENDERS HAVE FUNDED (I) NOT LESS THAN
$20,850,000 INTO THE THIRD AMENDMENT CASH COLLATERAL ACCOUNT, AND (II) NOT LESS
THAN $26,175,000 TO BORROWER.


 


(E)                                  AGENT SHALL HAVE RECEIVED AN AMENDMENT TO
THE FEE LETTER, DATED AS OF THE DATE HEREOF, BETWEEN BORROWER AND AGENT, DULY
EXECUTED BY THE PARTIES THERETO, IN FULL FORCE AND EFFECT, AND IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


 


(F)                                    AGENT SHALL HAVE RECEIVED (I) AN
ASSIGNMENT AGREEMENT, DATED AS OF THE DATE HEREOF, BETWEEN WFF AND CANPARTNERS
INVESTMENTS IV, LLC, AND (II) AN ASSIGNMENT AGREEMENT, DATED AS OF THE DATE
HEREOF, BETWEEN D.B. ZWIRN SPECIAL OPPORTUNITIES FUND, L.P. AND CANPARTNERS
INVESTMENTS IV, LLC, EACH DULY EXECUTED BY THE PARTIES THERETO, IN FULL FORCE
AND EFFECT, AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


 


(G)                                 AGENT SHALL HAVE RECEIVED A FLOW OF FUNDS
AGREEMENT, DATED AS OF THE DATE HEREOF, AMONG AGENT, THE LENDERS, THE SECOND
LIEN AGENT, THE SECOND LIEN LENDERS, PARENT, AND THE BORROWER, IN FULL FORCE AND
EFFECT, AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


 


(H)                                 AGENT SHALL HAVE RECEIVED THE SECURITIES
ACCOUNT CONTROL AGREEMENT WITH RESPECT TO THE THIRD AMENDMENT CASH COLLATERAL
ACCOUNT, IN FULL FORCE AND EFFECT, AND IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT.


 


(I)                                     THE REPRESENTATIONS AND WARRANTIES
HEREIN AND IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH
MADE ON SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
RELATE SOLELY TO AN EARLIER DATE).


 

11

--------------------------------------------------------------------------------



 


(J)                                     NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING ON THE DATE HEREOF, NOR SHALL RESULT FROM THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN.


 


(K)                                  NO INJUNCTION, WRIT, RESTRAINING ORDER, OR
OTHER ORDER OF ANY NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN
FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST BORROWER, ANY GUARANTOR, AGENT, OR
ANY LENDER.


 


4.               RELEASE. BORROWER HEREBY WAIVES, RELEASES, REMISES AND FOREVER
DISCHARGES EACH MEMBER OF THE LENDER GROUP, EACH OF THEIR RESPECTIVE AFFILIATES,
AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS
(COLLECTIVELY, THE “RELEASEES”), FROM ANY AND ALL CLAIMS, DEMANDS, OBLIGATIONS,
LIABILITIES, CAUSES OF ACTION, DAMAGES, LOSSES, COSTS AND EXPENSES OF ANY KIND
OR CHARACTER, KNOWN OR UNKNOWN, PAST OR PRESENT, LIQUIDATED OR UNLIQUIDATED,
SUSPECTED OR UNSUSPECTED, WHICH BORROWER EVER HAD, NOW HAS OR MIGHT HEREAFTER
HAVE AGAINST ANY SUCH RELEASEE WHICH RELATES, DIRECTLY OR INDIRECTLY, TO THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR TO ANY ACTS OR OMISSIONS OF ANY
SUCH RELEASEE WITH RESPECT TO THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR TO THE LENDER-BORROWER RELATIONSHIP EVIDENCED BY THE LOAN DOCUMENTS. AS TO
EACH AND EVERY CLAIM RELEASED HEREUNDER, BORROWER HEREBY REPRESENTS THAT IT HAS
RECEIVED THE ADVICE OF LEGAL COUNSEL WITH REGARD TO THE RELEASES CONTAINED
HEREIN, AND HAVING BEEN SO ADVISED, BORROWER SPECIFICALLY WAIVES THE BENEFIT OF
THE PROVISIONS OF SECTION 1542 OF THE CIVIL CODE OF CALIFORNIA WHICH PROVIDES AS
FOLLOWS:


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

As to each and every claim released hereunder, Borrower also waives the benefit
of each other similar provision of applicable federal or state law, if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 


5.               REPRESENTATIONS AND WARRANTIES. BORROWER REPRESENTS AND
WARRANTS TO THE LENDER GROUP THAT (A) THE EXECUTION, DELIVERY, AND PERFORMANCE
OF THIS AMENDMENT AND OF THE CREDIT AGREEMENT, AS AMENDED HEREBY, (I) ARE WITHIN
ITS POWERS, (II) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION, AND
(III) ARE NOT IN CONTRAVENTION OF ANY LAW, RULE, OR REGULATION APPLICABLE TO IT,
OR ANY ORDER, JUDGMENT, DECREE, WRIT, INJUNCTION, OR AWARD OF ANY ARBITRATOR,
COURT, OR GOVERNMENTAL AUTHORITY, OR OF THE TERMS OF ITS GOVERNING DOCUMENTS, OR
OF ANY CONTRACT OR UNDERTAKING TO WHICH IT IS A PARTY OR BY WHICH ANY OF ITS
PROPERTIES MAY BE BOUND OR AFFECTED; (B) THIS AMENDMENT AND THE CREDIT
AGREEMENT, AS AMENDED HEREBY, ARE LEGAL, VALID AND BINDING OBLIGATIONS OF
BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS; AND (C) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON
THE DATE HEREOF OR AS OF THE DATE UPON WHICH THE CONDITIONS PRECEDENT SET FORTH
HEREIN ARE SATISFIED.


 


6.               CHOICE OF LAW. THE VALIDITY OF THIS AMENDMENT, ITS
CONSTRUCTION, INTERPRETATION AND ENFORCEMENT, THE RIGHTS OF THE PARTIES
HEREUNDER, SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.


 

12

--------------------------------------------------------------------------------



 


7.               COUNTERPART EXECUTION. THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE
AND THE SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS
AMENDMENT BY SIGNING ANY SUCH COUNTERPART. DELIVERY OF AN EXECUTED
COUNTERPART OF THIS AMENDMENT BY TELEFACSIMILE OR ELECTRONIC MAIL SHALL BE
EQUALLY AS EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS
AMENDMENT. ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS AMENDMENT BY
TELEFACSIMILE OR ELECTRONIC MAIL ALSO SHALL DELIVER AN ORIGINAL EXECUTED
COUNTERPART OF THIS AMENDMENT, BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED
COUNTERPART SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF
THIS AMENDMENT.


 


8.               EFFECT ON LOAN DOCUMENTS.


 


(A)                                  THE CREDIT AGREEMENT, AS AMENDED HEREBY,
AND EACH OF THE OTHER LOAN DOCUMENTS SHALL BE AND REMAIN IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS AND HEREBY ARE RATIFIED AND
CONFIRMED IN ALL RESPECTS. THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS
AMENDMENT SHALL NOT OPERATE, EXCEPT AS EXPRESSLY SET FORTH HEREIN, AS A
MODIFICATION OR WAIVER OF ANY RIGHT, POWER, OR REMEDY OF AGENT OR ANY LENDER
UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT. THE WAIVERS, CONSENTS,
AND MODIFICATIONS HEREIN ARE LIMITED TO THE SPECIFICS HEREOF, SHALL NOT APPLY
WITH RESPECT TO ANY FACTS OR OCCURRENCES OTHER THAN THOSE ON WHICH THE SAME ARE
BASED, SHALL NOT EXCUSE FUTURE NON-COMPLIANCE WITH THE LOAN DOCUMENTS, AND SHALL
NOT OPERATE AS A CONSENT TO ANY FURTHER OR OTHER MATTER UNDER THE LOAN
DOCUMENTS.


 


(B)                                 UPON AND AFTER THE EFFECTIVENESS OF THIS
AMENDMENT, EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”,
“HEREUNDER”, “HEREIN”, “HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT
AGREEMENT, AND EACH REFERENCE IN THE OTHER LOAN DOCUMENTS TO “THE CREDIT
AGREEMENT”, “THEREUNDER”, “THEREIN”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING
TO THE CREDIT AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT
AS MODIFIED AND AMENDED HEREBY.


 


(C)                                  TO THE EXTENT THAT ANY TERMS AND CONDITIONS
IN ANY OF THE LOAN DOCUMENTS SHALL CONTRADICT OR BE IN CONFLICT WITH ANY TERMS
OR CONDITIONS OF THE CREDIT AGREEMENT, AFTER GIVING EFFECT TO THIS AMENDMENT,
SUCH TERMS AND CONDITIONS ARE HEREBY DEEMED MODIFIED OR AMENDED ACCORDINGLY TO
REFLECT THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AS MODIFIED OR AMENDED
HEREBY.


 


(D)                                 THIS AMENDMENT IS A LOAN DOCUMENT.


 


(E)                                  AS OF THE THIRD AMENDMENT EFFECTIVE DATE,
EACH LENDER IDENTIFIED ON THE SIGNATURE PAGES HEREOF SHALL BE A PARTY TO THE
CREDIT AGREEMENT AND, TO THE EXTENT OF ITS INTEREST AS SET FORTH ON EXHIBIT A,
SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER THEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS.

 


9.               ENTIRE AGREEMENT. THIS AMENDMENT EMBODIES THE ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS
AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO THE SUBJECT MATTER HEREOF, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN.


 

13

--------------------------------------------------------------------------------


 

[signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

HAWAIIAN HOLDINGS, INC., a Delaware
corporation

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

HAWAIIAN AIRLINES, INC., a Delaware
corporation

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

D.B. ZWIRN SPECIAL OPPORTUNITIES

 

FUND, L.P., a Delaware limited partnership

 

 

 

 

By:

D.B. Zwirn Partners, LLC,

 

 

its general partner

 

 

 

 

By:

Zwirn Holdings, LLC,

 

 

its managing member

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

BERNARD NATIONAL LOAN INVESTORS,

 

LTD.,

 

a Cayman Islands company

 

 

 

 

By:

Bernard Capital Funding, LLC

 

 

its Investment Advisor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

CANPARTNERS INVESTMENTS IV, LLC,

 

a California limited liability company

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

Schedule C-1

 

Commitments - Closing Date

 

Lender

 

Revolver Commitment
on the Closing Date

 

Term Loan
Commitment on the
Closing Date*

 

Total Commitment on
the Closing Date

 

Wells Fargo Foothill, Inc.

 

$

12,500,000

 

$

12,500,000

 

$

25,000,000

 

D.B. Zwirn Special Opportunities Fund, L.P.

 

$

12,500,000

 

$

0

 

$

12,500,000

 

Bernard National Loan Investors, Ltd.

 

$

0

 

$

12,500,000

 

$

12,500,000

 

 

 

 

 

 

 

 

 

All Lenders

 

$

25,000,000

 

$

25,000,000

 

$

50,000,000

 

 

--------------------------------------------------------------------------------

*The Term Loan Commitments on the Closing Date terminated on the Closing Date.

 

--------------------------------------------------------------------------------


 

Commitments – Third Amendment Effective Date

 

Lender

 

Revolver
Commitment on
and after the Third Amendment
Effective Date

 

Outstanding
Principal Balance
of Term Loan on
the Third
Amendment
Effective Date

 

Term Loan
Commitment on
the Third
Amendment
Effective Date*

 

Total Outstanding
Principal Balance
of Term Loan and
Term Loan
Commitment on
the Third
Amendment
Effective Date

 

Wells Fargo Foothill, Inc.

 

$

10,000,000

 

$

9,375,000

 

$

15,625,000

 

$

25,000,000

 

D.B. Zwirn Special Opportunities Fund, L.P.

 

$

10,000,000

 

$

0

 

$

0

 

$

0

 

Bernard National Loan Investors, Ltd.

 

$

0

 

$

9,375,000

 

$

15,625,000

 

$

25,000,000

 

Canpartners Investments IV, LLC

 

$

5,000,000

 

$

0

 

$

12,500,000

 

$

12,500,000

 

 

 

 

 

 

 

 

 

 

 

All Lenders

 

$

25,000,000

 

$

18,750,000

 

$

43,750,000

 

$

62,500,000

 

 

--------------------------------------------------------------------------------

*The Term Loan Commitments on the Third Amendment Effective Date terminated on
the Third Amendment Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Aircraft and Engines

 

Aircraft

 

Aircraft

 

Aircraft Registration
Number

 

Aircraft Serial Number

 

Boeing 767-332

 

N116DL

 

23275

 

 

 

 

 

 

 

Boeing 767-332

 

N117DL

 

23276

 

 

 

 

 

 

 

Boeing 767-332

 

N118DL

 

23277

 

 

 

 

 

 

 

Boeing 767-332

 

N119DL

 

23278

 

 

Engines

 

Engine

 

Engine Serial Numbers

 

Corresponding Aircraft

 

General Electric Model CF6-80A2

 

580314

 

N116DL

 

 

 

580315

 

 

 

 

 

 

 

 

 

General Electric Model CF6-80A2

 

580328

 

N117DL

 

 

 

580293

 

 

 

 

 

 

 

 

 

General Electric Model CF6-80A2

 

580317

 

N118DL

 

 

 

580318

 

 

 

 

 

 

 

 

 

General Electric Model CF6-80A2

 

580319

 

N119DL

 

 

 

580320

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

(see attached)

 

--------------------------------------------------------------------------------